DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 21 and 22 each recite the subject matters that the p-type SiC epitaxial film is an Al-single doped film, which may imply that all dopants and/or all types of effective dopants present in the p-type SiC epitaxial film are formed of single type of dopant that is Al. 
However, full support for such implied subject matters cannot be found in the original disclosure, as various types of unintentional impurities, intrinsic dopants, defects and/or vacancies may also exist (at least to a certain degree) inside the p-type SiC epitaxial film; and at least some of them may also function as an effective dopant therein. And/or, the instant disclosure fails to provide an adequate description and/or evidence on: how such unintentional effective dopants could be absolutely eliminated in the instant invention, so as to ensure that the entirety of all of the possible effective dopants has Al as the only type of effective dopant in the recited p-type dopant SIC epitaxial film. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 22 each recites the subject matters that the p-type  SiC epitaxial film is an Al-single doped film; but the claims each fail to clarify:
whether or not it definitely means that the entirety of all types of possible effective dopants present in the p-type SiC epitaxial film is formed of only a single type of dopant that is Al; and/or, 
whether various types of unintentionally effective dopants such as unintentional impurities, intrinsic dopants, defects and/or vacancies are definitely included or not included in the doped p-type SiC epitaxial film; and/or 
whether or not it definitely means that only the intentionally doped dopant present in the p-type SiC is a single type of dopant that is Al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 14-19 and 21-24, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Jamison (US 6,015,459) record).
Jamison discloses p-type SiC epitaxial wafer comprising a p-type SIC epitaxial film (particularly see the p-type peak doped region in Figs. 3, 4 and/or 5; and/or, see samples 11 and/or 12 in Table IV) having an Al dopant concentration of at least 1 x 1018 cm-3, 
Although Jamison does not more expressly disclose the features that the in-plane uniformity of the dopant concentration in the epitaxial film can be 25% or 10% or less, and/or that wafer can have a diameter of at least six inches, and/or that the wafer can have a triangular defect density of 0.1 cm-2 or less, 
it is noted that each of such features is an art-recognized, result-oriented, important parameter ether for the resulting product or for the process of making the pdoduct, subject to routine experimentation and optimization; and/or that the in-plane uniformity of the dopant concentration in the epitaxial film can be commonly and/or desirably be 25% or 10% or less, and/or the triangular defect density can be commonly and/or desirably 0.1 cm-2 or less, so as to achieve the commonly desired high quality SiC epitaxial layer and/or the resulting high device performance; and/or that the wafer can have a diameter of sic inches or larger, so as to achieve the commonly desired high production with reduced cost.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make and/or to perceive a SiC wafer such as that of Jamison with each or any or all of the above mentioned features being substantially same as, or close to, within what is/are recited in the claims, so that a SiC wafer with the desired and/or optimized device performance and/or performance uniformity, and/or with the desired high production with reduced cost, would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Furthermore, it is noted that any potential implications regarding how the p-type SiC epitaxial film is doped, such as whether the p-type dopant is doped alone with Al or doped together with any other type of dopants, and/or whether each or any of the dopants and/or doping effects is/are intended or unintended, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 14, what are recited in claim 14 about the in-plane uniformity of the dopant concentration is the art-commonly recognized definition for such in-plane uniformity.
Regarding claims 20-24, in addition to what have been discussed above, it is further noted that the above p-type SiC epitaxial film in Jamison is doped with a single metal doping element that is Al.
	Regarding claim 23, in addition to what have been discussed above, it is further noted that any potential implications regarding how the p-type SiC epitaxial film is doped are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Response to Arguments
Applicant’s arguments with respect to the claims rejected above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B and C are cited as being related to the art-well-known features of a six-inch-sized SiC substrate and a desired low triangular defect density, respectively.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHOUXIANG HU/Primary Examiner, Art Unit 2898